IN THE SUPREME COURT OF THE STATE OF NEVADA


                        QBE INSURANCE CORPORATION, A                            No. 84181
                        FOREIGN CORPORATION,
                                       Petitioner,
                                 vs.
                        THE EIGHTH JUDICIAL DISTRICT
                        COURT OF THE STATE OF NEVADA,                            FILE
                        IN AND FOR THE COUNTY OF
                                                                                 OCT 1 0 2022
                        CLARK; AND THE HONORABLE
                                                                                ELiZABET! , P..
                        JESSICA K. PETERSON, DISTRICT                         CLERK OF S REME COURT

                        JUDGE,                                                          f CLETiK
                                       Respondents,
                                 and
                        LAMPLIGHT VILLAGE @
                        CENTENNIAL SPRINGS
                        HOMEOWNERS ASSOCIATION,
                                       Real Party in Interest.

                                            ORDER DISMISSING PETITION
                                    Pursuant to the stipulation of the parties, and cause appearing,
                        this original petition for a writ of mandamus is dismissed. The parties shall
                        bear their own costs and attorney fees. NRAP 42(b).
                                    It is so ORDERED.

                                                                   CLERK OF THE SUPREME COURT
                                                                   ELIZABETH A. BROWN
                                                                                   r  z.

                                                                   BY:                    t.




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 IC))   1947   4SErp,
                                                                                  Z 2- 31 ET-5-
                         cc:   Hon. Jessica K. Peterson, District Judge
                               Backus, Carranza & Burden
                               Sheppard Mullin, Richter & Hampton LLP/San Diego
                               Lemons, Grundy & Eisenberg
                               Matthew L. Sharp, Ltd.
                               Friedman Rubin PLLP/Bremerton
                               Claggett & Sykes Law Firm
                               Prince Law Group
                               Duane Morris LLP/Las Vegas
                               Laura Anne Foggan
                               United Policyholders
                               Bradley Drendel & Jeanney
                               Eighth District Court Clerk




 SUPREME COURT
         OF
       NEVADA



CLERK'S ORDER

 .t   1 94 7   ,,,"'•
                   "->                                    2